UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 December 3, 2009 Date of Report (Date of earliest event reported): Commission File Number: 000-28915 STEREO VISION ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 95-4786792 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15452 Cabrieto Road, Suite 204, Van Nuys, California 91406 (Address of principal executive offices) (818) 456-3858 (Issuer's telephone number, including area code) Item 5.02 Departure of Directors of Principal Officers; Election of Directors; Appointment of Principal Officers. On December 3, 2009, the Board of Directors of Stereo Vision Entertainment, Inc. (the "Company") appointed Andres Romero to a vacant seat on the Board. From 1996 to the present, Mr. Romero has served as President of Phoneworks, Inc. d/b/a/ TPPR, a public payphone company in Puerto Rico. For 15 years, Mr. Romero also served as President and Director of Puerto Rico 7, Inc., a company operating 7-Eleven franchises in Puerto Rico. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STEREO VISION ENTERTAINMENT, INC. /s/ John Honour John Honour, Interim Chief Executive Officer Date: December 8, 2009
